In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-551 CV

____________________


TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellant


V.


DIANE ISAAC, Appellee




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-179,670




MEMORANDUM OPINION

	The appellant, Texas Windstorm Insurance Association, filed a motion to dismiss
this accelerated appeal.  The motion is voluntarily made by the appellant prior to any
decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party
filed notice of appeal.  The motion to dismiss is granted and the appeal is dismissed.
	APPEAL DISMISSED.
  
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered January 24, 2008

Before McKeithen, C.J., Kreger and Horton, JJ.